Title: To James Madison from Joseph Fenwick, 28 April 1802
From: Fenwick, Joseph
To: Madison, James


SirPhiladelphia 28 April 1802.
Seeing from the public prints that there was a probability of Mr. Lear’s return from St. Domingo—if my services there could be usefull to the U. S. as principal Agent I can offer them in the course of four or five months from this.

An interest in several important plantations in that Island held by the family of my wife leads me to look forward to a visit there for the preservation of her fortune, my own having been much delapidated by the belligerant powers during my residence in France. I shall embark in the May packet for London to attend a claim for captured property pending under the 7th. article of the treaty with England: two weeks will enable me to put it in such a train as to require no longer my personal attendance—from thence I shall go to France where it will require a month or two to regulate my concerns in a manner to be left with an Attorney in fact—and from there I coud proceed direct or via America as it might be deemed advisable, to St. Domingo, so as to reach it in Augst. or Septemr. and I trust under such advantages as few Americans coud obtain.
From an acquaintance with several leading characters in the government of France, and a family connection with some high in office, their impressions of my friendly wishes to that Country, I could obtain such instructions for the Commanders in the West Indias as to ensure a favorable reception, & carry into the exercise of any public function that consideration & confidence necessary to do for the trade of my Country what justice & its true interests required. While at Paris, if you thought it advisable, I could confer with Mr. Livingston on the most eligable measures to obtain such Commercial regulations relating to the West Indias as the interest of the United States might point out—the present situation of things will certainly render some temporary arrangements expedient, which well conducted might tend to more permanent ones. If you think well of this proposal Sir & there should be an opening for it, do me the favor to communicate it to the President. In making this tender of services I trust Sir the time is at hand when the unfavorable reports circulated against me have been found by the unprejudiced to have originated in defamation. The persecution I have experienced for my attachment to those principles which led the present patriotic men into office, and the little good, if any, I may have done while employed could not be more gratefully compensated than by a mark of their regard, even a honorary one only; it would effectually restore that consideration my opponents (perhaps more for their own purposes than to injure me) have strenuously labored to rob me of, and which the small portion of abilities Nature has alotted me, has not the force alone to do without other aid.
I had no intention of importuning you or Mr. Jefferson on this topic had it not have grown out of the first part of this letter which the recent events in the West Indias gave rise to. With the greatest respect I have the honor to be Sir your most obedient Servant
Joseph Fenwick
 

   
   RC (NN).




   
   On 27 Apr. 1802 the Philadelphia Gazette of the U.S. published a report that Tobias Lear intended to leave Saint-Domingue for the U.S. in a few days. The next day the newspaper reported that Lear’s consular “functions were suspended, and he was on the eve of his departure.”



   
   For the “unfavorable reports” and Fenwick’s answer to them, see Fenwick to JM, 16 Apr. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:94–95 and nn.).


